Case 2:20-cv-01437-ODW-AS Document 117 Filed 02/26/21 Page 1 of 7 Page ID #:2706




  1                                                                                       O
  2
  3
  4
  5
  6
  7
  8                          United States District Court
  9                          Central District of California
 10
 11   SOCHIL MARTIN,                                Case No. 2:20-cv-01437-ODW (ASx)
 12                       Plaintiff,                ORDER DENYING DEFENDANT’S
 13
                                                    MOTION TO QUASH SERVICE [90]
            v.
 14   LA LUZ DEL MUNDO, an
 15
      unincorporated association, et al.,

 16                       Defendants.
 17
 18                     I.    INTRODUCTION AND BACKGROUND
 19         On February 20, 2020, Plaintiff Sochil Martin initiated this action against
 20   Defendant La Luz Del Mundo (“LLDM”), and several of its purported leaders,
 21   including Defendant Naasón Joaquin Garcia. (Compl., ECF No. 1.) According to
 22   Martin, LLDM is a church based out of Guadalajara, Mexico, with more than 15,000
 23   houses of prayer around the world. (Id. ¶ 43.) The church has spent the past thirty
 24   years expanding into the United States, and now has over fifty churches in California.
 25   (Id. ¶ 2.) Martin contends that LLDM is a hierarchal organization, and although many
 26   of its affiliate churches have registered with the California Secretary of State as
 27   incorporated entities, the parent organization has not. (See id. ¶ 14.)
 28
Case 2:20-cv-01437-ODW-AS Document 117 Filed 02/26/21 Page 2 of 7 Page ID #:2707




  1          Martin alleges that Garcia, LLDM’s “self-proclaimed Apostle” and “President,”
  2   enslaved, trafficked, and sexually abused her from the age of nine to thirty. (See id.
  3   ¶¶ 2–4, 22.) Garcia is currently detained in the Los Angeles County Men’s Central
  4   Jail. (Id. ¶ 19.) On July 15, 2020, Martin purportedly served LLDM—which she
  5   alleges is an unincorporated association—by serving Garcia with a copy of the
  6   Summons and Complaint. (See Proof of Service, ECF No. 83.) Now, Garcia moves
  7   to quash service of the Summons and Complaint as to LLDM, arguing that LLDM is a
  8   religion lacking capacity to be sued.          (See generally Mot. Quash Service, ECF
  9   No. 90.)    Alternatively, Garcia moves, on behalf of LLDM, for a more definite
 10   statement. (Id.) The Motion is fully briefed. (See Opp’n, ECF No. 98; Reply, ECF
 11   No. 100.) For the reasons discussed below, the Court DENIES Garcia’s Motion.1
 12                                 II.   LEGAL STANDARDS
 13   A.     Rule 12(b)(5)
 14          Under Rule 12(b)(5), a party may seek dismissal of a complaint for insufficient
 15   service of process. Fed. R. Civ. P. 12(b)(5). “Service of process is a prerequisite for
 16   personal jurisdiction over a defendant.” C&sm Int’l v. Prettylittlething.com Ltd., No.
 17   CV 19-4046-CBM (KSx), 2019 WL 7882077, at *1 (C.D. Cal. Oct. 8, 2019) (citing
 18   Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982) (“Defendants must be
 19   served in accordance with Rule 4[] . . . or there is no personal jurisdiction.”)). “Once
 20   service is challenged, [the] plaintiff[] bear[s] the burden of establishing that service
 21   was valid under Rule 4.” Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004). “A
 22   signed return of service constitutes prima facie evidence of valid service which can be
 23   overcome only by strong and convincing evidence.” SEC v. Internet Sols. for Bus.
 24   Inc., 509 F.3d 1161, 1166 (9th Cir. 2007) (internal quotation marks omitted); see also
 25   Jones v. James Trading Co., No. CV 19-2674-MWF (JEMx), 2019 WL 6354392,
 26   at *3 (C.D. Cal. July 3, 2019) (“A motion to dismiss under Rule 12(b)(5) requires
 27
      1
 28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
      matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                     2
Case 2:20-cv-01437-ODW-AS Document 117 Filed 02/26/21 Page 3 of 7 Page ID #:2708




  1   defendant to produce affidavits, discovery materials, or other admissible evidence
  2   establishing the lack of proper service.” (quoting Emine Tech. Co. v. Aten Int’l Co.,
  3   No. C 08-3122 PJH, 2008 WL 5000526, at *2 (N.D. Cal. Nov. 21, 2008))).
  4   B.    Rule 12(e)
  5         Under Rule 12(e), “[a] party may move for a more definite statement of a
  6   pleading to which a responsive pleading is allowed but which is so vague or
  7   ambiguous that the party cannot reasonably prepare a response.”           Fed. R. Civ.
  8   P. 12(e). However, “Rule 12(e) motions are disfavored, and ordinarily restricted to
  9   situations where a pleading suffers from unintelligibility rather than want of detail.”
 10   Byrd v. Masonite Corp., No. EDCV 16-35 JGB (KKx), 2016 WL 756523, at *9
 11   (C.D. Cal. Feb. 25, 2016).     “A court must deny a motion [for a more definite
 12   statement] if the complaint is specific enough to notify a defendant of the substance of
 13   the claim being asserted.” SV3, LLC v. GG Distrib., Inc., No. EDCV 19-0046 JGB
 14   (SPx), 2019 WL 1460621, at *2 (C.D. Cal. Feb. 27, 2019). “The Court may also deny
 15   the motion if the detail sought can be obtained through the discovery process.” Id.
 16                                  III.   DISCUSSION
 17         Garcia moves to quash service as to LLDM, or, alternatively, for a more
 18   definite statement. (See generally Mot.) The Court addresses each argument in turn.
 19   A.    Motion to Quash Service
 20         Garcia claims that LLDM is not an entity capable of being sued because it is
 21   merely “the name of [the] religion, just as ‘Judaism’ and ‘Catholicism’ are the names
 22   of religions.”   (See Mot. 4, 8–14.)     Thus, he contends that “LLDM is not an
 23   unincorporated association and does not have Article III standing to be sued.” (Id.
 24   at 8.) Garcia’s argument strains credulity.
 25         1.     Unincorporated Association
 26         The Court must first determine whether Martin has demonstrated that LLDM is
 27   an unincorporated association. “If a party is neither an individual nor a corporation,
 28   its capacity to be sued is determined ‘by the law of the state where the court is




                                                    3
Case 2:20-cv-01437-ODW-AS Document 117 Filed 02/26/21 Page 4 of 7 Page ID #:2709




  1   located.’” Niantic, Inc. v. Global++, No. 19-CV-03425-JST, 2019 WL 8333451,
  2   at *2 (N.D. Cal. Sept. 26, 2019) (quoting Fed. R. Civ. P. 17(b)). California law
  3   permits an unincorporated association, “whether organized for profit or not, [to] sue or
  4   be sued in the name it has assumed or by which it is known.” Cal. Civ. Proc. Code
  5   § 369.5. “The criteria applied to determine whether an entity is an unincorporated
  6   association are no more complicated than (1) a group whose members share a
  7   common purpose, and (2) who function under a common name under circumstances
  8   where fairness requires the group be recognized as a legal entity.” See Barr v. United
  9   Methodist Church, 90 Cal. App. 3d 259, 266 (1979).           “Fairness includes those
 10   situations where persons dealing with the association contend their legal rights have
 11   been violated.” Id. at 266–267. Relevantly, religious organizations and churches have
 12   long been considered unincorporated associations where the facts support that
 13   designation. Id. (“Courts have even assessed liability against a church association
 14   with no officers where there were only nine persons whose sole business
 15   transaction . . . was the purchase, by down payment, of a station wagon.” (citing
 16   Steuer v. Phelps, 41 Cal. App. 3d 468 (1974))).
 17         Here, Martin alleges sufficient facts to establish that the members of LLDM
 18   (i.e., Garcia and LLDM’s other alleged leaders) share a common purpose. See Barr,
 19   90 Cal. App. 3d at 266. Specifically, she claims LLDM’s members share the common
 20   purpose of promoting and furthering the ecclesiastical tenets of LLDM, while covertly
 21   operating as a criminal enterprise for the economic and sexual exploitation of
 22   children. (See, e.g., Compl. ¶¶ 2, 6, 40–59 (alleging that LLDM “holds itself out as a
 23   religious sect that originated in Mexico around 1926[,]” but “sexual abuse and forced
 24   labor are systematic practices that have been institutionalized within [LLDM] for
 25   decades.”).)
 26         Martin also alleges sufficient facts to establish that LLDM’s members function
 27   under a common name. See Barr, 90 Cal. App. 3d at 266. LLDM is hierarchal in
 28   structure; its leader (Garcia) “approv[es] everything that happens within [LLDM,]”




                                                 4
Case 2:20-cv-01437-ODW-AS Document 117 Filed 02/26/21 Page 5 of 7 Page ID #:2710




  1   and his inner circle of bishops manage its operations.                   (See Compl.
  2   ¶¶ 47–48.) LLDM “orders the creation and design of all locations of the [LLDM]
  3   institution within global regions determined and governed by [Garcia and his council
  4   of bishops].” (Id. ¶ 16.) Moreover, LLDM “has spent the past thirty years expanding
  5   their organization into the United States,” and presently there are over fifty LLDM
  6   houses of worship in California. (Id. ¶ 2.) It even has a “media and propaganda
  7   division,” whose sole purpose is to “make [LLDM] known through in[-]depth written,
  8   photographic, and video coverage” of the organization’s official activities using online
  9   and social media websites such as Facebook and Twitter. (Id. ¶¶ 50–51.)
 10         Furthermore, based on Martin’s allegations, fairness requires that LLDM be
 11   recognized as a legal entity. See Barr, 90 Cal. App. 3d at 266–267 (explaining that
 12   fairness includes situations, such as this, “where persons dealing with the association
 13   contend their legal rights have been violated.”). Martin alleges that Garcia and other
 14   LLDM members forced her into economic and sexual servitude, and those allegations
 15   form the basis of her claims in this case. (See Compl. ¶¶ 157–270.) Thus LLDM,
 16   which purportedly operates with a president, council of bishops, numerous affiliate
 17   churches, and a media division, (see generally Complaint), clearly operates like a
 18   highly organized religious corporation. But when confronted with Martin’s lawsuit,
 19   LLDM attempts to dodge liability by claiming it is merely an abstract religious
 20   construct, not an entity that can be sued. (See generally Mot.) LLDM’s position is
 21   absurd. As such, the Court finds that considerations of fairness require that it be
 22   treated as an unincorporated association. See Barr, 90 Cal. App. 3d at 266–267.
 23         2.     Service Under Rule 4(h)
 24         Having determined that LLDM is an unincorporated association, the Court
 25   addresses whether service was proper. Rule 4(h) governs service on unincorporated
 26   associations. Fed. R. Civ. P. 4(h). Service may be effected on an unincorporated
 27   association by “delivering a copy of the summons and of the complaint to an officer, a
 28   managing or general agent, or any other agent authorized by appointment or by law to




                                                 5
Case 2:20-cv-01437-ODW-AS Document 117 Filed 02/26/21 Page 6 of 7 Page ID #:2711




  1   receive service.” Id. In the Ninth Circuit, “service of process is not limited solely to
  2   officially designated officers, managing agents, or agents appointed by law for the
  3   receipt of process.” Direct Mail Specialists, Inc. v. Eclat Computerized Techs., Inc.,
  4   840 F.2d 685, 688 (9th Cir. 1988). Rather, “service is sufficient when made upon an
  5   individual who stands in such a position as to render it fair, reasonable and just to
  6   imply the authority on his part to receive service.” Id. (internal quotation marks
  7   omitted). Rule 4(h) also permits service on unincorporated associations in accordance
  8   with the laws of the forum state. Under California law, service on an unincorporated
  9   association may be effected by “delivering a copy of the summons and of the
 10   complaint . . . to the president or other head of the association.” Cal. Civ. Proc. Code
 11   § 416.40(b).
 12         Here, Martin filed a signed return of service stating that Garcia, the purported
 13   president of LLDM, was served with a copy of the Summons and the Complaint on
 14   July 15, 2020. (Opp’n 1; Proof of Service.) The Proof of Service constitutes prima
 15   facie evidence of valid service upon LLDM. See Jones, 2019 WL 6354392, at *3
 16   (“Unless some defect in service is shown on the face of the return, the process server’s
 17   affidavit is entitled to a ‘presumption of correctness’ . . . .” (quoting Internet Sols.,
 18   509 F.3d at 1166)); see also Finishmaster, Inc. v. Blue Lake Motors, Inc., No. CV 17-
 19   4389 PA (SKx), 2018 WL 6061195, at *1 (C.D. Cal. May 11, 2018) (finding a signed
 20   return of service on the defendant’s president was prima facie evidence of proper
 21   service). Thus, Martin has met her prima facie burden.
 22         The burden then shifts to Garcia to demonstrate through strong and convincing
 23   evidence that service was deficient (e.g., through affidavits, discovery materials, or
 24   other admissible evidence). See Internet Sols., 509 F.3d at 1163; Jones, 2019 WL
 25   6354392, at *3. However, Garcia does not present any evidence demonstrating that
 26   service was deficient. Rather than attempting to demonstrate a defect in service,
 27   Garcia simply argues that LLDM is not a legal entity. (See Mot. 8–14.) Therefore,
 28   Garcia fails to meet his burden to establish that service was defective.




                                                  6
Case 2:20-cv-01437-ODW-AS Document 117 Filed 02/26/21 Page 7 of 7 Page ID #:2712




  1         In sum, Garcia fails to demonstrate that service was deficient. Accordingly, to
  2   the extent he seeks to quash service on LLDM, Garcia’s Motion is DENIED.
  3   B.    Motion for More Definite Statement
  4         Alternatively, Garcia moves for a more definite statement, contending that
  5   Martin has not alleged sufficient facts to demonstrate LLDM is an unincorporated
  6   association. (See Mot. 14–15.)
  7         As discussed above, Martin’s allegations demonstrate that LLDM is an
  8   unincorporated association. Moreover, her Complaint is coherent and sufficiently
  9   detailed to notify LLDM of the substance of the claims asserted against it. See, e.g.,
 10   SV3, 2019 WL 1460621, at *2. Indeed, Martin’s Complaint contains 270 paragraphs
 11   detailing her alleged abuse by the leaders of LLDM, including Garcia. (See, e.g.,
 12   Compl. ¶¶ 4–7, 14–32 (identifying several named defendants as members of LLDM
 13   and their roles within the unincorporated association).) There is ample information in
 14   the Complaint for LLDM to prepare an adequate response; a more definite statement
 15   would unnecessarily prolong this case. Accordingly, to the extent Garcia seeks a
 16   more definite statement of the claims against LLDM, his Motion is DENIED.
 17                                IV.    CONCLUSION
 18         For at least the foregoing reasons, the Court DENIES Garcia’s Motion. (ECF
 19   No. 90.)
 20
 21         IT IS SO ORDERED.
 22
 23         February 26, 2021
 24
 25                               ____________________________________
 26                                        OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
 27
 28




                                                7
